As filed with the Securities and Exchange Commission onMarch 6,2013 Registration No. 333-113452 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT Under the Securities Act of 1933 PINNACLE AIRLINES CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 03-0376558 (I.R.S. Employer Identification No.) 40 South Main Street Memphis, TN 38103 (901) 348-4100 (Address of Principal Executive Offices, including Zip Code) Pinnacle Airlines Corp., 2003 Stock Incentive Plan (Full title of the plan) Brian T. Hunt, Esq. Senior Vice President and General Counsel 40 South Main Street Memphis, TN 38103 (901) 348-4100 (Name, address and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) 1 EXPLANATORY NOTE On March 9, 2003 Pinnacle Airlines Corp (the “Registrant”) filed a registration statement on Form S-8 (No. 333-113452) (the “Registration Statement”).The Registration Statements registered a total of 1,152,000 shares of Registrant common stock (the “Shares”).The Registrant files this Post-Effective Amendment No. 1 to deregister all of the Shares and interests that remain unissued as of the date hereof. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Memphis, State of Tennessee, onMarch 6, 2013. Pinnacle Airlines Corp. By:/s/ Brian T. Hunt Name:Brian T. Hunt Title:Senior Vice President and General Counsel Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed onMarch 6, 2013 by the following persons in the capacities indicated. Signature Title By: /s/ John G. Spanjers Chief Executive Officer and Director(Principal Executive Officer) John G. Spanjers By: /s/ Curtis Berchtold Senior Vice President and Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Curtis Berchtold By: /s/ Donald T. Bomhorst Director Donald T. Bornhorst By: /s/ Donald J. Breeding Director Donald J. Breeding By /s/ Ryan J. Gumm Director Ryan J. Gumm By: /s/ Loren Neuenschwander Director Loren Neuenschwander By: /s/ Thomas S. Scheier Jr. Director Thomas S. Scheier, Jr. By: /s/ Barry Wilbur Director Barry Wilbur 3
